DETAILED ACTION
Claims 26-27 have been amended. Claims 1-27 have been examined. Claims 1-5, 8, 13-17, 20-23, and 25-27 are rejected. Claims 6-7, 9-12, 18-19, and 24 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims, 21-25, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0161064 A1 to Pope (hereinafter “Pope).
	As per claim 26, Pope discloses an apparatus comprising: a network interface controller (Fig. 2, 201, of Pope discloses the Network Interface Controller (NIC)) to: provide a pre-processed data packet to a processor of a compute device ([0054-0056] and Fig. 2, of Pope discloses a NIC sending a processed data packet to a host computer (see also [0086]), wherein the network interface controller is to receive the pre-processed data packet in at least ([0040, 0054-0056] of Pope discloses where the processed data packet is encapsulated before being transmitted) and the pre-processed data packet was pre-processed by an accelerator device based on a request from the network interface controller ([0040], of Pope discloses where the packet is processed based on a request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope as applied to claim 26 above, and further in view of US 20160380922 A1 to Gross, IV et al. (hereinafter “Gross”).
As per claim 27, Pope discloses the apparatus of claim 26, wherein, prior to receipt of the pre-processed data packet: the network interface controller is to provide the data packet, received by the network interface controller, to the accelerator device in a payload of a packet to pre-process the data packet ([0074], of Pope discloses where a packet can be encapsulated to/from the accelerator).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of an encapsulating network packet includes a data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).

Claims 1-5, 8, 13-17, 20-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0161064 A1 to Pope (hereinafter “Pope), US 2013/0138758 A1 to Cohen et al. (hereinafter “Cohen”), and US 20160380922 A1 to Gross, IV et al. (hereinafter “Gross”).

As per claim 1, Pope discloses a compute device comprising: a processor ([0022], of Pope discloses a processor); and a network interface controller (Fig. 2, of Pope discloses a NIC) to: receive a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); encapsulate the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulating network packet includes the data packet; send the encapsulating network packet to a remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); receive, from the remote accelerator device, an encapsulating response network packet which includes a pre-processed data packet that is based on the data packet ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and provide the pre-processed data packet to a processor of the compute device (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses where the accelerator is remotely located (Fig. 1, of Cohen). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002, 0037], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 2, Pope, Cohen, and Gross discloses the compute device of claim 1, wherein to encapsulate the data packet in the encapsulating network packet comprises to encapsulate the data packet in an Ethernet packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation).
As per claim 3, Pope, Cohen, and Gross discloses the compute device of claim 1, wherein to send the encapsulating network packet to the remote accelerator device for pre-processing comprises to send the encapsulating network packet to the remote accelerator device for decrypting, and wherein to receive the encapsulating response network packet which includes the pre-processed data packet comprises to receive the encapsulating response network packet which includes decrypted content of the data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses send the encapsulating network packet to the remote accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein to receive the encapsulating response network packet which includes the pre-processed data packet comprises to receive the encapsulating response network packet which includes decrypted content of the data packet (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 4, Pope, Cohen, and Gross discloses the compute device of claim 1, further comprising a local accelerator device (Fig. 2 of Pope), wherein the network interface controller is further to: receive a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); and pass the second data packet to the local accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator), wherein the local accelerator device is to pre-process the second data packet and pass the pre-processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator), wherein the network interface controller is further to pass the pre-processed second data packet to the processor of the compute device (Fig. 2 and [0059-0062], of Pope discloses the communication of packets to/from an accelerator).
As per claim 5, Pope, Cohen, and Gross discloses the compute device of claim 4, wherein to pre-process the second data packet comprises to decrypt the second data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses wherein to pre-process the second data packet comprises to decrypt the second data packet ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 8, Pope, Cohen, and Gross discloses the compute device of claim 1, wherein the processor is to provide a second data packet to the network interface controller, and wherein the network interface controller is further to: encapsulate the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); send the second encapsulating network packet to the remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); receive, from the remote accelerator device, a second encapsulating response network packet which includes a second pre-processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator including after the packets are processed); and send the second pre-processed data packet over a network (Fig. 2 of Pope).
As per claim 13, Pope discloses a method comprising: receiving, by a network interface controller, a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); encapsulating, by the network interface controller, the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulating network packet includes the data packet; sending, by the network interface controller, the encapsulating network packet to a remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); receiving, by the network interface controller and from the remote accelerator device, an encapsulating response network packet which includes a version of the data packet after pre-processing ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and providing, by the network interface controller, the pre-processed data packet to a processor of the compute device (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses where the accelerator is remotely located (Fig. 1, of Cohen). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 14, Pope, Cohen, and Gross discloses the method of claim 13, wherein encapsulating the data packet in the encapsulating network packet comprises encapsulating the data packet in an Ethernet packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation).
As per claim 15, Pope, Cohen, and Gross discloses the method of claim 13, wherein sending the encapsulating network packet to the remote accelerator device for pre-processing comprises sending the encapsulating network packet to the remote accelerator device for decrypting, and wherein receiving the encapsulating response network packet which includes the data packet after pre-processing comprises receiving the encapsulating response network packet which includes the data packet after decryption.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses sending the encapsulating network packet to the remote accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein receiving the encapsulating response network packet which includes the data packet after pre-processing comprises receiving the encapsulating response network packet which includes the data packet after decryption (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 16, Pope, Cohen, and Gross discloses the method of claim 13, further comprising: receiving, by the network interface controller, a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); providing, by the network interface controller, the second data packet to a local accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); pre-processing, by the local accelerator device, the second data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); providing, by the local accelerator device, the pre-processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); and providing, by the network interface controller, the pre-processed second data packet to the processor of the compute device (Fig. 2 and [0059-0062], of Pope). 
As per claim 17, Pope, Cohen, and Gross discloses the method of claim 16, wherein pre-processing the second data packet comprises decrypting the second data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses wherein pre-processing the second data packet comprises decrypting the second data packet ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 20, Pope, Cohen, and Gross discloses the method of claim 13, further comprising: providing, by the processor, a second data packet to the network interface controller encapsulating, by the network interface controller, the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); sending, by the network interface controller, the second encapsulating network packet to the remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); receiving, by the network interface controller and from the remote accelerator device, a second encapsulating response network packet which includes a second pre-processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator including after the packets are processed); and sending, by the network interface controller, the second pre-processed data packet over a network (Fig. 2 of Pope).
As per claim 21, Pope discloses a compute device device comprising: circuitry for receiving a data packet at the network interface controller (Fig. 2, of Pope discloses a NIC) to: receive a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC) to: receive a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); means for encapsulating the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulated network packet includes the received data packet; circuitry for sending the encapsulating network packet to the remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); circuitry for receiving, from the remote accelerator device, an encapsulating response network packet which includes the data packet after pre-processing ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and means for providing the pre-processed data packet to a processor of the compute device (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses where the accelerator is remotely located (Fig. 1, of Cohen). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 22, Pope, Cohen, and Gross discloses the compute device of claim 21, wherein the circuitry for sending the encapsulating network packet to the remote accelerator device for pre-processing comprises circuitry for sending the encapsulating network packet to the remote accelerator device for decrypting, and wherein the circuitry for receiving the encapsulating response network packet which includes the data packet after pre-processing comprises circuitry for receiving the encapsulating response network packet which includes the data packet after decryption.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses sending the encapsulating network packet to the remote accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein the circuitry for receiving the encapsulating response network packet which includes the data packet after pre-processing comprises circuitry for receiving the encapsulating response network packet which includes the data packet after decryption (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 23, Pope, Cohen, and Gross discloses the compute device of claim 21, further comprising; a local accelerator device (Fig. 2 of Pope); means for receiving, by the network interface controller, a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); means for providing, by the network interface controller, the second data packet to the local accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for pre-processing, by the local accelerator device, the second data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for providing, by the local accelerator device, the pre-processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator for processing); and means for providing, by the network interface controller, the pre-processed second data packet to the processor of the compute device (Fig. 2 of Pope).
As per claim 25, Pope, Cohen, and Gross discloses the compute device of claim 21, further comprising: means for providing, by the processor, a second data packet to the network (Fig. 2 of Pope); means for encapsulating, by the network interface controller, the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); means for sending, by the network interface controller, the second encapsulating network packet to the remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for receiving, by the network interface controller and from the remote accelerator device, a second encapsulating response network packet which includes a second pre-processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); and means for sending, by the network interface controller, the second pre-processed data packet over a network (Fig. 2 of Pope).


Allowable Subject Matter
Claims 6-7, 9-12, 18-19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 26-27 have been considered but are moot in view of the new ground(s) of rejection.
05/28/2021, with regards to claims 1-25, have been fully considered but they are not persuasive.
With regard to Applicant’s arguments concerning claim 1, Applicant argues that the Gross reference does not disclose the limitations of claim 1.  However claim 1 is taught by primary reference Pope in combination with Cohen and Gross. As discloses in the rejection of claim 1, Pope discloses a compute device comprising: a processor ([0022], of Pope discloses a processor); and a network interface controller (Fig. 2, of Pope discloses a NIC) to: receive a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); encapsulate the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulating network packet includes the data packet; send the encapsulating network packet to a remote accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); receive, from the remote accelerator device, an encapsulating response network packet which includes a pre-processed data packet that is based on the data packet ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and provide the pre-processed data packet to a processor of the compute device (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of 
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses where the accelerator is remotely located (Fig. 1, of Cohen). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002, 0037], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
Therefore the combination of Pope, Cohen, and Gross discloses all the limitations of claim 1.
Applicant’s arguments with regards to the remaining claims are moot in view of the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476